         Case 3:19-cv-00121-DPM Document 10 Filed 05/03/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

DANZEL STEARNS                                                                PLAINTIFFS
on behalf of himself and all similarly
situated

v.                                  Case No. 3:19-CV-00121-DPM


INMATE SERVICES CORPORATION,                                                DEFENDANTS
RANDY L. CAGLE, JR.,
CHRISTOPHER L. WEISS,
RYAN B. MOORE, and DOE 1 to 100

                      NOTICE OF DISMISSAL OF RELATED ACTION

       Come now Separate Defendants, Inmate Services Corporation and Randy L. Cagle, Jr., by

and through its attorneys, Womack Phelps Puryear Mayfield & McNeil, P.A., and note that the

Northern District of Ohio has dismissed Peters v. Inmate Services, and a copy of the Order is

included of record.

                                          Respectfully submitted,

                                          Mark Mayfield (93180)
                                          WOMACK PHELPS
                                          PURYEAR MAYFIELD & McNEIL, P.A.
                                          P.O. Box 3077
                                          Jonesboro, AR 72403
                                          Phone: (870) 932-0900
                                          Fax: (870) 932-2553
                                          mmayfield@wpmfirm.com

                                          By: Mark Mayfield
                                               Attorney for Separate Defendant
                                               Inmate Services Corporation
          Case 3:19-cv-00121-DPM Document 10 Filed 05/03/19 Page 2 of 3



                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 3rd day of May, 2019, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF system, which shall send notification to the following counsel of
record:

        Mark E. Merin
        LAW OFFICE OF MARK E. MERIN
        1010 F Street, Suite 300
        Sacramento, California 95814
        E-mail: mark@markmerin.com

        Paul J. James
        JAMES, CARTER & PRIEBE, LLP
        500 Broadway, Suite 400
        Little Rock, Arkansas 72203
        E-mail: pjj@jamescarterlaw.com

        Pamela Warnock Blair
        McNABB, BRAGORGOS & BURGESS, PLLC
        81 Monroe Avenue, Suite 600
        Memphis, TN 38103-5402
        E-mail: pblair@mbbslaw.com

        Baxter D. Drennon
        WRIGHT, LINDSEY & JENNINGS
        200 West Capitol Avenue, Suite 2300
        Little Rock, AR 72201-3699
        E-mail: bdrennon@wlj.com


                                                Mark Mayfield
                                                Mark Mayfield




                                                  -2-
 Case:
  Case1:18-cv-02959-JG
        3:19-cv-00121-DPM
                        Doc Document
                            #: 92 Filed:1004/18/19
                                            Filed 05/03/19
                                                    1 of 1. PageID
                                                            Page 3 #:
                                                                   of 964
                                                                      3



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO




MICHAEL PETERS,                           )       CASE NO. 1:18CV02959
                                          )
       Plaintiff,                         )       JUDGE JAMES S. GWIN
                                          )
vs.                                       )       ORDER
                                          )
INMATE SERVICES CORP.,                    )
                                          )
       Defendant.                         )




       Upon representation of counsel that the above-captioned case has been settled between

the parties, IT IS ORDERED that the docket be marked, "settled and dismissed with prejudice.”

       Any subsequent order setting forth different terms and conditions relative to the

settlement and dismissal of the within action shall supersede the within order.

       FURTHER, the Court retains continuing jurisdiction to resolve disputes concerning the

memorialization of this settlement agreement. See Kokkonen v. Guardian Life Ins. Co., 511

U.S. 375 (1994).




Dated: April 18, 2019                             s/    James S. Gwin
                                                  JAMES S. GWIN
                                                  UNITED STATES DISTRICT JUDGE
